DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, encompassing claims 1-2, 5-8, 10-13, 15, 17, and 18 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 5, 8, 10-12, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US 2021/0288092 A1), hereinafter as Watanabe.

5.	Regarding Claim 1, Watanabe discloses an organic optoelectronic device (see Embodiment 1 and at least Fig. 1A-B, selected to have the element 13DN seen in Fig. 1B, and [0290] “imaging elements of Embodiment 1”, see [0302] “The photoelectric conversion layer 13 includes a layer containing a well-known organic photoelectric conversion material”, and see []), comprising:
a substrate (element 70, see [0299] “semiconductor substrate (more specifically, silicon semiconductor layer) 70”) having first (region excluding elements 13B) and second regions (region of elements 13B);
a charge injection element (element 11 and 13DN, see [0291] “first electrode 11” and [0368] “lower semiconductor layer 13DN”) positioned over the first region of the substrate;
a shutter electrode (element 21, see [0297] “charge movement control electrode 21”) positioned over the second region of the substrate (see Fig. 1B);
an insulator layer (element 82, see [0297] “insulating layer 82”) positioned over at least a portion of the shutter electrode (see Fig. 1B);
an organic channel layer (element 13UP, see [0302] “The photoelectric conversion layer 13 includes a layer containing a well-known organic photoelectric conversion material” and see [0368] “The material included in the upper photoelectric conversion layer 13UP can be appropriately selected from various materials included in the photoelectric conversion layer 13”), comprising an organic channel material (see [0302, 0368]), positioned over at least a portion of the insulator layer and at least a portion of the charge injection element (see Fig. 1B); and
a first electrode (element 12, see [02911] “second electrode 12”) positioned over the channel layer in the second region of the substrate (see Fig. 1B);
wherein the shutter electrode is configured to generate a repulsive potential barrier in the channel layer, suitable to at least reduce movement of charge in the channel layer (see [0348] “the electrodes generated inside the photoelectric conversion layer 13 do not move toward the charge movement control electrode 21, either. That is, this can prevent the charge generated by the photoelectric conversion from flowing into the adjacent imaging element”;
Note, the limitations for which the shutter electrode is “configured to” do are functional limitations, see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
The claimed shutter electrode structure is required to be capable of forming a repulsive potential barrier suitable to at least reduce movement of charge in the channel layer which is a function capable of being performed by a conductive electrode as taught by the prior art.
The prior art relied upon teach all of the claimed structure features of the claimed organic electronic device, inherently can have the property or characteristic as claimed in said limitation above.).

6.	Regarding Claim 2, Watanabe discloses the organic electronic device of claim 1, wherein the charge injection element comprises:
a second electrode (element 11, see [0291] “first electrode 11”); and
an organic heterojunction layer comprising an organic heterojunction material (see [0259-0264] “In a case where the photoelectric conversion layer 102 contains an organic-based material, the photoelectric conversion layer may have configurations like below ((1) to (4)) … Including a stacked structure of a p-type organic semiconductor layer, a mixed layer (a bulk heterostructure) of a p-type organic semiconductor and an n-type organic semiconductor, and an n-type organic semiconductor layer … As the n-type organic semiconductor, fullerenes and fullerene derivatives (for example, fullerenes such as C60, C70, and C74 (higher fullerenes), endohedral fullerenes and the like, and fullerene derivatives (for example, fullerene fluorides, PCBM fullerene compounds, fullerene polymers, and the like))”
The organic photoelectric conversion layer is selected to include a stacked structure including at least two stacked n-type organic semiconductor layers, wherein the uppermost corresponds to the channel layer and the lower layer corresponds to the organic heterojunction layer”), positioned between at least a portion of the second electrode and at least a portion of the organic channel layer (see Fig. 1B).

7.	Regarding Claim 5, Watanabe discloses the organic electronic device of claim 2, wherein the heterojunction layer and the channel layer comprise fullerene (see [0259-0264] “In a case where the photoelectric conversion layer 102 contains an organic-based material, the photoelectric conversion layer may have configurations like below ((1) to (4)) … Including a stacked structure of a p-type organic semiconductor layer, a mixed layer (a bulk heterostructure) of a p-type organic semiconductor and an n-type organic semiconductor, and an n-type organic semiconductor layer … As the n-type organic semiconductor, fullerenes and fullerene derivatives (for example, fullerenes such as C60, C70, and C74 (higher fullerenes), endohedral fullerenes and the like, and fullerene derivatives (for example, fullerene fluorides, PCBM fullerene compounds, fullerene polymers, and the like))” Both the heterojunction layer and the channel layer are n-type organic semiconductor layers selected to include fullerene).

8.	Regarding Claim 8, Watanabe discloses the organic electronic device of claim 1, further comprising a driver circuit configured to bias the shutter electrode at a first repulsive potential and a second passive potential (see [0348] “the drive circuit applies … a potential V13 to the charge movement control electrode 21”;
Note, the limitations for which the shutter electrode is “configured to” do are functional limitations, see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
The claimed shutter electrode structure is required to be capable of being biased at a first repulsive potential and a second passive potential which is a function capable of being performed by a conductive electrode as taught by the prior art.
The prior art relied upon teach all of the claimed structure features of the claimed organic electronic device, inherently can have the property or characteristic as claimed in said limitation above.).

9.	Regarding Claim 10, Watanabe discloses the organic electronic device of claim 1, wherein the second electrode is one terminal of a plurality of terminals of a shift register (see Fig. 10 and [0355] showing the full array, Fig. 1 shows two second electrode elements 11 for two pixels, and see [0357] “The vertical drive circuit 112 includes, for example, a shift register and sequentially selects and scans the stacked imaging elements 101 of the imaging region 111 row by row in the vertical direction.” And [0359] “The horizontal drive circuit 114 includes, for example, a shift register and sequentially outputs horizontal scan pulses to sequentially select the column signal processing circuits 113.”), the plurality of terminals positioned along a shift register axis, the second region of the channel layer extending along the shift register axis (see Fig. 10 the array is arranged in two dimensions such that the plurality of terminals and second region of the channel layer of the pixels extend along the shift register axis for the pixels arranged in the axis);
further comprising at least one guard electrode (at least another one of the elements 21 separating pixels of the array) configured to create a repulsive potential barrier in the channel layer, preventing movement of charge along the shift register axis (see [0348] “the electrodes generated inside the photoelectric conversion layer 13 do not move toward the charge movement control electrode 21, either. That is, this can prevent the charge generated by the photoelectric conversion from flowing into the adjacent imaging element”).

10.	Regarding Claim 11, Watanabe discloses the organic electronic device of claim 10, further comprising a driver circuit configured to bias the at least one guard electrode at a first repulsive potential and a second passive potential (see [0348] “the drive circuit applies … a potential V13 to the charge movement control electrode 21”;
Note, the limitations for which the at least one guard electrode is “configured to” do are functional limitations, see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
The claimed at least one guard electrode structure is required to be capable of being biased at a first repulsive potential and a second passive potential which is a function capable of being performed by a conductive electrode as taught by the prior art.
The prior art relied upon teach all of the claimed structure features of the claimed organic electronic device, inherently can have the property or characteristic as claimed in said limitation above.).

11.	Regarding Claim 12, Watanabe discloses the organic electronic device of claim 1, wherein the shutter electrode completely bisects the channel layer between the charge injection element and the second electrode (see Fig. 5 the shutter electrode element 21 extends laterally across the entirety of the pixel provided by the dotted lines which includes the channel layer between the charge injection element and the second electrode see [0290]).

12.	Regarding Claim 15, Watanabe discloses the organic electronic device of claim 1, wherein the channel layer comprises fullerene (see [0259-0264] “In a case where the photoelectric conversion layer 102 contains an organic-based material, the photoelectric conversion layer may have configurations like below ((1) to (4)) … Including a stacked structure of a p-type organic semiconductor layer, a mixed layer (a bulk heterostructure) of a p-type organic semiconductor and an n-type organic semiconductor, and an n-type organic semiconductor layer … As the n-type organic semiconductor, fullerenes and fullerene derivatives (for example, fullerenes such as C60, C70, and C74 (higher fullerenes), endohedral fullerenes and the like, and fullerene derivatives (for example, fullerene fluorides, PCBM fullerene compounds, fullerene polymers, and the like))”
The organic photoelectric conversion layer is selected to include a stacked structure including at least two stacked n-type organic semiconductor layers, wherein the uppermost corresponds to the channel layer and the lower layer corresponds to the organic heterojunction layer”).

13.	Regarding Claim 17, Watanabe discloses the organic electronic device of claim 1.
Watanabe Embodiment 1 does not appear to explicitly disclose further comprising a plurality of additional first electrodes, each first electrode configured to receive a quantity of charge from at least one charge injection element; and a plurality of readout circuits, each connected to one of the plurality of first electrodes.
Watanabe Embodiment 3 discloses further comprising a plurality of additional first electrodes (see Fig. 24B and [0387] “the second electrode 12 is provided for each imaging element”), each first electrode configured to receive a quantity of charge from at least one charge injection element (see Fig. 24B and [0387] each first electrode is part of its own imaging element in an array to receive a quantity of charge from its respective charge injection element); and a plurality of readout circuits, each connected to one of the plurality of first electrodes (see [0327] “in a mode in which the first electrode 11 is set to a negative potential, the second electrode is set to a positive potential, and electron holes generated based on the photoelectric conversion in the photoelectric conversion layer 13 are read out to the floating diffusion layer, it is only necessary to reverse the high and low of the potentials described below” The read out circuit connections electrically to each of the plurality of first electrodes through the respective floating diffusion layers correspond to a plurality of readout circuits).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Watanabe et al. (US 2021/0288092 A1), hereinafter as Watanabe, in view of Murakami (US 2022/0231246 A1).

15.	Regarding Claim 13, Watanabe discloses the organic electronic device of claim  1.
Watanabe does not disclose further comprising a buffer layer positioned over at least a portion of the insulator layer and over or under at least a portion of the channel layer.
	Murakami discloses further comprising a buffer layer positioned over at least a portion of the insulator layer and over or under at least a portion of the channel layer (see Fig. 5 buffer layer element 17B positioned over at least a portion of the insulator layer element 15 and under at least a portion of the channel layer element 12 and see [0088] “Buffer layers 17A and 17B may be provided between the organic photoelectric conversion layer 12 and the lower electrode 11”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a buffer layer positioned over at least a portion of the insulator layer and over or under at least a portion of the channel layer as taught by Murakami as further comprising a buffer layer positioned over at least a portion of the insulator layer and over or under at least a portion of the channel layer of Watanabe because the combination allows for electrical and mechanical buffer between the channel layer and lower electrode of the photoelectric conversion device, and because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known absence or presence of a buffer layer for another for which the two are provided as alternatives in a similar device to obtain predictable results (see Murakami [0088]).

Allowable Subject Matter
16.	Claims 6-7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

17.	Claim 6, “the heterojunction has a diameter in a range of 1 μm and 20 μm” – as instantly claimed and in combination with the additionally claimed limitations.

18.	Claim 7, “an energy barrier between the organic heterojunction material and the organic channel material is at least 300 meV” – as instantly claimed and in combination with the additionally claimed limitations.

19.	Claim 18, “each of the second, third, and fourth shutter electrodes having an electrode length along the shift register axis; wherein a distance between a top surface of each of the second, third, and fourth electrodes and the bottom surface of the channel layer is about equal to the electrode length” – as instantly claimed and in combination with the additionally claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818